IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 18, 2008

                                     No. 06-60180                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


SAMSON TAIWO DADA

                                                  Petitioner
v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                                  Respondent



                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A78 129 270


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       This court previously denied Dada’s petition for review. Dada v. Gonzales,
207 F. App’x 425 (5th Cir. 2006), cert. granted, Dada v. Keisler, 128 S. Ct. 36
(2007). The Supreme Court of the United States reversed and remanded the
case for further consideration. Dada v. Mukasey, 128 S. Ct. 2307 (2008). At this
court’s request, the parties filed supplemental letter briefs, in which they agree


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 06-60180

that the case should be remanded to the Board of Immigration Appeals.
Accordingly, the petition for review is GRANTED, and the case is REMANDED
to the Board of Immigration Appeals for further proceedings in the light of the
Supreme Court’s opinion.
                                                                REMANDED.




                                      2